


Exhibit 10.4(i)
Option #
MYLAN INC.
2003 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT




__________ (the “Optionee”) is granted, effective as of the grant date, options
(the “Options”) to purchase shares of Common Stock ("Common Stock" or "Shares")
of Mylan Inc. (the "Option Shares") pursuant to the 2003 Long-Term Incentive
Plan, as amended to date (the “Plan”) of Mylan Inc. (the "Corporation"). The
Options are subject to the terms and conditions set forth below and in the Plan,
which is a part of this Stock Option Agreement (the “Agreement”). To the extent
that there is a conflict between the terms of the Plan and this Agreement, the
terms of the Plan shall govern. Any term not defined herein shall have the
meaning assigned to such term in the Plan.


1.    Exercise Price: $_______ per Option Share.


2.    Number of Option Shares: _________
3.    Type of Option: ____________
4.
Vesting: The Options granted hereunder will become vested in accordance with the
vesting schedule, subject to the terms of the Plan and this Notice.

5.
Exercise of Option: Options may be exercised in accordance with the rules
contained in Article VI, Section 6.04 Option Exercise Procedures, of the Plan.

6.
Expiration Date: Subject to earlier termination upon the occurrence of certain
events related to the termination of the Optionee’s employment as provided in
Section 6.03(e) of the Plan, the Options granted hereunder shall expire at 12:01
a.m. Eastern Standard Time on the tenth (10th) annual anniversary of the grant
date, unless earlier exercised. This agreement does not constitute an employment
contract.



7.
Change in Control: Notwithstanding anything to the contrary in the Plan, in the
event of a Change in Control (as defined in the Plan), any unvested Options
granted pursuant to this Agreement shall vest as follows:



a)
With respect to each unvested Option that is assumed or substituted in
connection with a Change in Control, in the event of a termination of the
Optionee's employment or service during the 24-month period following such
Change in Control (i) without Cause or (ii) by the Optionee for Good Reason,
such Option shall become fully vested and exercisable as of such termination of
employment. Cause and Good Reason shall have the meanings assigned to such terms
in the Mylan Inc. Severance Plan (or any successor plan), unless the Optionee is
entitled to severance benefits under a Transition and Succession Agreement or an
Employment Agreement, in which case the definitions in such agreement, if any,
shall apply.

b)
For purposes of this Section 7, an Option shall be considered assumed or
substituted for if, following the Change in Control, the Option remains subject
to the same terms and conditions that were applicable to the Option immediately
prior to the Change in Control (including vesting conditions) except as set
forth in this Section 7 and except that the Option instead confers the right to
receive publicly traded equity securities of the acquiring entity or the
ultimate parent company which results from the Change in Control.

c)
With respect to each unvested Option that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Option shall become fully vested and exercisable.

d)
Notwithstanding any other provision of the Plan, in the event of a Change in
Control, the Committee may, in its discretion, provide that each Option shall,
immediately upon the occurrence of a Change in Control, be cancelled in exchange
for a payment in cash or securities in an amount equal to (i) the excess of the
consideration paid per Share in the Change in Control over the exercise price
(if any) per Share subject to the Option multiplied by (ii) the number of Shares
then outstanding under the Option.







--------------------------------------------------------------------------------






8.
Limitation Of Liability Of The Committee And Board Of Directors: The Optionee
agrees that the liability of the officers and the Board of Directors of the
Corporation to the Optionee under this Agreement shall be limited to those
actions or failure to take actions which constitute self-dealing, willful
misconduct or recklessness.

9.
Law Governing: This Agreement shall be governed by and construed under the
internal laws of the Commonwealth of Pennsylvania.





